          Case 4:20-cv-11379-TSH Document 20-2 Filed 10/27/20 Page 1 of 4

                                         Exhibit A

              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI,
                                AT KANSAS CITY

JOSEPH ELYACHAR                                 )
                                                )
and                                             )
                                                )
MICHAEL ELYACHAR,                               )
                                                )
                        Plaintiffs,             )
                                                )       Case No.         2016-CV12282
v.                                              )
                                                )       Division         1
BIG BOB'S FLOORING OUTLET OF                    )
AMERICA, INC.                                   )
                                                )
and                                             )
                                                )
FLOORS & MORE, LLC                              )
                                                )
and                                             )
                                                )
VINCENT VIRGA,                                  )
                                                )
                        Defendants.             )
ORDER DENYING DEFENDANT'S, FLOORS & MORE, LLC AND VINCENT VIRGA,
 MOTION TO DISMISS AND DENYING DEFENDANT'S, FLOORS & MORE, LLC,
  VINCENT VIRGA AND BIG BOB'S FLOORING OUTLET OF AMERICA, INC.,
                         MOTION TO STAY

        The Court now takes up Defendants' Suggestions in Support of Their Motion to Dismiss,
or Alternatively Stay This Action in Favor of Arbitration, filed herein on July 24, 2020. The Court
has reviewed the Motion, Suggestions in Opposition and the applicable law and now makes the
following orders:

I. Motion to Dismiss

        In motion to dismiss for lack of personal jurisdiction the "court must consider whether the
allegations in the petition, if taken as true, establish facts adequate to invoke personal jurisdiction."
Fulton v. The Bunker Extreme, Inc., 343 S.W.3d 9, 12 (Mo. Ct. App. 2011). When there is a

challenge to the circuit court's jurisdiction over a defendant, the burden shifts to the plaintiff to
make a prima facie showing of jurisdiction. Lindley v. Midwest Pulmonary Consultants, P. C., 55
          Case 4:20-cv-11379-TSH Document 20-2 Filed 10/27/20 Page 2 of 4




S.W.3d 906, 909 (Mo. App. 2001). A plaintiff is required to make a prima facie showing by
alleging facts sufficient to support "a reasonable inference that the defendants can be subjected to
jurisdiction within the state." K-VPharm. Co. v. J. Uriach & CIA, S.A., 648 F.3d 588,591 (8th Cir.
2011).

         This involves a two-step analysis, first the Court must "determine whether the defendant's
conduct satisfies Missouri's long-arm statute, Section 506.500, RSMo 2000." Getz v. TM Salinas,
Inc., 412 S.W.3d 441,447 (Mo. Ct. App. 2013). "Ifit does, then [the Court] must next detennine
whether the defendant has sufficient minimum contacts with Missouri such that asserting personal
jurisdiction over the defendant comports with due process." Id. Due process prohibits courts from
exercising personal jurisdiction over a defendant where doing so would offend "traditional notions
of fair play and substantial justice." Bryant v. Smith Interior Design Group, Inc., 310 S.W.3d 227,
232 (Mo. S. Ct. 2010).

         R.S.Mo. §506.500 reads, in part:
         1.      Any person or firm, whether or not a citizen or resident of this state, or any
         corporation, who in person or through an agent does any of the acts enumerated in this
         section, thereby submits such person, firm, or corporation, and, if an individual, his
         personal representative, to the jurisdiction of the courts of this state as to any cause of
         action arising from the doing of any ofsuch acts:

                (1) The transaction of any business within this state;

                 (3) The commission of a tortious act within this state;

"Subsection (1) ofthe long-arm statute, which extends jurisdiction over out-of state defendants

for the 'transaction of any business,' must be constrned broadly." Wilson Tool & Die, Inc. v.

TBDN-Tennessee Co., 237 S.W.3d 611, 615 (Mo. Ct. App. 2007). "A business transaction, for

purposes of this statute, may consist ofa single transaction ifit is the transaction that gives rise

to the lawsuit." Id. Under subsection (3), an out-of-state defendant has committed "a tortious act




                                                   2
          Case 4:20-cv-11379-TSH Document 20-2 Filed 10/27/20 Page 3 of 4




within this state" when it is foreseeable that their acts could have consequences in this state.

Noble v. Shawnee Gun Shop, Inc., 316 S.W.3d 364,372 (Mo Ct. App. W.D. 2010).

         The allegations in Plaintiffs Petition are taken as true in reviewing a motion to dismiss.

Plaintiffs Petition alleges that Defendant BBOA is a Missouri Corporation. (See ,r 6). Floors and

More,LLC is owned solely by Virga. (See ,r 9). In 2015, Virga purchased a 70% interest in

BBOA. (See ,r 2). This satisfies R.S.Mo. §506.500. Virga continued to conduct business in the

state by converting "Big Bob's" stores into "Floors & Kitchens Today" stores. (See '1[ 35).

Additionally, it is foreseeable that Defendants, through operating a Missouri Corporation, acts

could have consequences within this state. Plaintiffs Petition alleges facts that meet Missouri's

long-arm statute.

         Due process requires that a defendant have a certain minimum contacts with the state,

"the focus is on whether there be some act which the defendant purposefully avails itself of the

privilege of conducting activities within the forum State, thus invoking the benefits and

protections of its laws." Int'! Shoe Co. v. Wash., 326 U.S. 310,316,66 S.Ct. 154,90 L.Ed. 95

(1945). "The central question is whether a defendant has purposefully availed itself of the

privilege of conducting activities in the forum state and should, therefore, reasonably anticipate

being hauled into court there." Pecoraro v. Sky Ranch for Boys, Inc., 340 F.3d 558, 562 (8 th Cir.

2003).

         Defendants purchased a Missouri Corporation, BBOA. This court has exclusive power to

judicially dissolve BBOA because "the dissolution of a corporation is governed and controlled

solely by the laws of the state of its creation and cannot be accomplished by the courts of another

state." 19 C.J.S. Corporations §1001. Defendants should, therefore, have reasonably anticipate

being hauled into court in this state.




                                                  3
          Case 4:20-cv-11379-TSH Document 20-2 Filed 10/27/20 Page 4 of 4




        The Motion to Dismiss is Denied.

II. Motion to Stay in Favor of Arbitration

        Plaintiffs' judicial dissolution claim does not arise out of the stockholder agreement. The

Plaintiffs' Petition seeks relief that is not subject to the arbitration clause.

        The Motion to Stay in Favor of Arbitration is Denied.

        IT IS HEREBY ORDERED that Defendants' Suggestions in Support of Their Motion

to Dismiss, or Alternatively Stay This Action in Favor of Arbitration, filed herein on July 24,

2020, is OVERRULED.

        IT IS SO ORDERED.


Date:




I certify that copies of the foregoing were e-filed or mailed this   IO/21.../2 0   to:

Katherine Myers
Bret Kassen

___q
   -/-A,1               '-l\-""---=--------�· Judicial Law Clerk
      1.,icA.lMLlb'e'-';�




                                                      4
